      Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


JOANNA R. YBARRA,

        Plaintiff,
                                                                  Case No. 19-2644-DDC-KGG
v.

EXPERIAN INFORMATION SOLUTIONS,
INC.,

        Defendant.

                                  MEMORANDUM AND ORDER

        This matter comes before the court on defendant Experian Information Solutions, Inc.’s

Motion for Judgment on the Pleadings (Doc. 22) on Count I of plaintiff’s Petition (Doc. 1-1).

Plaintiff filed a Response to the motion (Doc. 27) and defendant filed a Reply (Doc. 31). The

court considers the motion and the parties’ various arguments below and, for reasons explained

by this Order, denies defendant’s motion.

I. Factual Background

        When considering a motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c), the court accepts the well-pleaded factual allegations in the complaint as true

and views them in the light most favorable to plaintiff. Ramirez v. Dep’t of Corr., 222 F.3d

1238, 1240 (10th Cir. 2000). Applying this standard, the following facts from plaintiff’s

Petition1 (Doc. 1-1) govern defendant’s motion.


1
        A brief explanation about the naming conventions used in this Order: the court uses the term
“Petition” because plaintiff originally filed this action in the District Court of Wyandotte County, Kansas.
She properly used the term Petition to describe her initial pleading there, see Kan. Stat. Ann. § 60-207(a),
and since our court docketed that pleading using the same designation, see Doc. 1-1, this Order refers to
the pleading in the same fashion. Also, the moving party here is defendant Experian Information
Solutions, Inc. It is the lone remaining defendant. So, for simplicity, this Order refers to defendant
Experian simply as “defendant.”
      Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 2 of 21




        Plaintiff filed for bankruptcy in the District of Kansas in October 2014. Doc. 1-1 at 3 ¶

16; Doc. 23 at 5 n.2.2 “After the bankruptcy [action] was filed, Plaintiff was issued two credit

cards” by the Bank of Missouri to begin rebuilding her credit. Id. at 3–4 ¶¶ 17–18. “Plaintiff

received a discharge on February 26, 2018 which did not include the t[w]o Bank of Missouri

accounts.” Id. at 4 ¶ 19. After the bankruptcy discharge, defendant, a credit reporting agency

(“CRA”), reported the credit cards “as included in bankruptcy and discharged.” Id. at 4 ¶ 20.

This report was false. Id. at 3 ¶ 22. Defendant’s incorrect reporting of the two credit cards as

discharged in plaintiff’s bankruptcy harmed plaintiff’s ability to rebuild her credit. Id. at 4 ¶¶

22–25. Plaintiff contends that defendant has “no reasonable means of monitoring or updating

accounts that should not be listed as included in bankruptcy,” or “preventing[ing] furnishers from

inserting information that contradicts its system.” Id. at 4 ¶ 26.

        “On July 23, 2018, Plaintiff, through her bankruptcy attorney, notified all Defendants of

the misreporting.” Id. at 4 ¶ 28. Defendant “failed to correct the inaccuracies and reverified to

Plaintiff that the reporting was accurate.” Id. at 7 ¶ 41. “Plaintiff disputed the inaccuracy” a

second time. Id. at 6 ¶ 39.

        “The credit reports still show the discharged accounts as owing and able to be enforced

and collected.” Id. at 4 ¶ 27. “The inaccurate information negatively reflects upon the Plaintiff,



2
         Defendant notes the Petition erroneously lists the bankruptcy date as February 2016. Doc. 23 at 5
n.2. The court “may ‘take judicial notice of its own files and records, as well as facts which are a matter
of public record,’ without converting a motion to dismiss into a motion for summary judgment.” Johnson
v. Spencer, 950 F.3d 680, 705 (10th Cir. 2020) (quoting Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th
Cir. 2006)). “However, ‘[t]he documents may only be considered to show their contents, not to prove the
truth of matters asserted therein.’” Tal, 453 F.3d at 1264 n.24 (quoting Oxford Asset Mgmt., Ltd. v.
Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)). This principle includes the dates when things were filed
with the bankruptcy court. According to the docket for the bankruptcy court in the District of Kansas,
plaintiff filed for bankruptcy in October 2014. Chapter 13 Voluntary Pet., In re Ybarra, No. 14-22502
(Bankr. D. Kan. Oct. 20, 2014), ECF No. 1. The filing date erroneously asserted by the Petition does not
affect the analysis because the bankruptcy filing still occurred before plaintiff acquired the two Bank of
Missouri credit cards at issue in plaintiff’s allegations. Doc. 1-1 at 3 ¶ 17.

                                                    2
      Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 3 of 21




Plaintiff’s credit repayment history, and Plaintiff’s financial responsibility as a debtor and

Plaintiff’s credit worthiness.” Id. at 5 ¶ 31. “Plaintiff’s creditors and potential creditors have

accessed Plaintiff’s reports while the misreporting was on the credit report and were

misinformed by Defendants about the Plaintiff’s credit worthiness.” Id. at 5 ¶ 30.

        Count I of plaintiff’s Petition alleges defendant violated the Fair Credit Reporting Act, 15

U.S.C. §§ 1681–1681x. Specifically, plaintiff alleges that defendant willfully and negligently

violated § 1681e(b) for failing to follow reasonable procedures to assure accuracy in its

reporting. Doc. 1-1 at 6 ¶ 38. Separately, plaintiff also alleges defendant willfully and

negligently violated § 1681i by failing to use reasonable procedures when reinvestigating

plaintiff’s disputes. Id. at 7 ¶ 42. Defendant now invokes Federal Rule of Civil Procedure 12(c)

for judgment on the pleadings against plaintiff’s two FCRA claims asserted in Count I. Doc. 22.

II. Legal Standard

        “A motion for judgment on the pleadings under Rule 12(c) is treated as a motion to

dismiss under Rule 12(b)(6).” Atl. Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138,

1160 (10th Cir. 2000). The court can grant a motion for judgment on the pleadings only when

the factual allegations in the Petition fail to “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). Federal Rule of Civil Procedure 8(a)(2) requires the

complaint to provide “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Although this Rule “does not require ‘detailed factual allegations,”’ it demands more

than “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements



                                                    3
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 4 of 21




of a cause of action’” which, the Supreme Court has explained, ‘“will not do.”’ Id. (quoting

Twombly, 550 U.S. at 555).

       “Under this standard, ‘the complaint must give the court reason to believe that this

plaintiff has a reasonable likelihood of mustering factual support for these claims.’” Carter v.

United States, 667 F. Supp. 2d 1259, 1262 (D. Kan. 2009) (quoting Ridge at Red Hawk, L.L.C. v.

Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)). Although the court must assume that the

Petition’s factual allegations are true, it is “‘not bound to accept as true a legal conclusion

couched as a factual allegation.’” Id. at 1263 (quoting Iqbal, 556 U.S. at 678). “‘Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice’” to state a claim for relief. Bixler v. Foster, 596 F.3d 751, 756 (10th Cir. 2010) (quoting

Iqbal, 556 U.S. at 678). “This is not to say that the factual allegations must themselves be

plausible; after all, they are assumed to be true. It is just to say that relief must follow from the

facts alleged.” Silver v. Glass, 459 F. App’x 691, 695 (10th Cir. 2012) (quoting Bryson v.

Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008)).

       “[T]he court must liberally construe the pleadings and make all reasonable inferences in

favor of the non-moving party.” Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d

1081, 1105 (10th Cir. 2017). The court’s function at this stage “‘is not to weigh potential

evidence that the parties might present at trial, but to assess whether the plaintiff’s complaint

alone is legally sufficient to state a claim for which relief may be granted.’” Tal v. Hogan, 453

F.3d 1244, 1252 (10th Cir. 2006) (quoting Sutton v. Utah State Sch. for Deaf & Blind, 173 F.3d

1226, 1236 (10th Cir. 1999)); see also Brokers’ Choice, 861 F.3d at 1104–05 (dismissal is

appropriate “if the complaint alone is legally insufficient to state a claim”).




                                                   4
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 5 of 21




III. Analysis

       Defendant asks the court to dismiss Count I of plaintiff’s Petition in its entirety. This

claim alleges broadly that defendant violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§§ 1681–1681x. “Congress enacted [the] FCRA in 1970 to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect consumer privacy.” Safeco Ins.

Co. of Am. v. Burr, 551 U.S. 47, 52 (2007). Here, plaintiff asserts two FCRA claims in Count I,

each one invoking a different provision in the Act. First, plaintiff claims that defendant failed to

use “reasonable procedures to assure maximum possible accuracy” of the information reported

about her. This is an element of a claim under 15 U.S.C. § 1681e(b). Second, Count I asserts

that defendant failed to “conduct a reasonable reinvestigation” to determine whether information

it had provided about plaintiff—information she later disputed—was inaccurate. 15 U.S.C. §

1681i(a)(1)(A).

       Plaintiff’s two claims rely on two distinct duties imposed by the FCRA. Section

1681e(b) of the Act requires that “[w]henever a [CRA] prepares a consumer report it shall follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.” A different provision in the Act requires, when a

consumer disputes “the completeness or accuracy of any item of information contained in a

consumer’s file at a [CRA],” the CRA to “conduct a reasonable reinvestigation to determine

whether the disputed information is inaccurate and record the current status of the disputed

information, or delete the item from the file” within 30 days after receiving notice of the dispute.

15 U.S.C. § 1681i(a)(1)(A). Plaintiff alleges defendant willfully and negligently violated both

FCRA provisions thus making defendant liable under § 1681n (willful violations) and § 1681o

(negligent violations).



                                                 5
      Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 6 of 21




       Defendant makes three arguments supporting its request for judgment against both of

Count I’s claims. First, defendant argues that Count I fails to state an inaccurate reporting claim

under § 1681e(b). Defendant contends that it cannot incur FCRA liability for inaccurately

reporting information about plaintiff’s bankruptcy because the FCRA doesn’t require a CRA like

defendant to analyze complex legal documents such as bankruptcy filings when compiling a

consumer report. Second, defendant contends plaintiff fails to state a reasonable reinvestigation

claim under § 1681i based on her two post-bankruptcy petition credit cards. Defendant argues

that plaintiff alleges no facts capable of supporting a finding that it failed to reinvestigate her

dispute reasonably. Last, and even if plaintiff has stated an FCRA claim, defendant contends she

has alleged no facts capable of supporting a finding that it “willfully” violated the FCRA. The

court addresses each argument, in turn, below.

       A.      Does Plaintiff Sufficiently Plead that Defendant Violated § 1681e(b) for
               Reporting Inaccurate Information on a Consumer Credit Report?

       Controlling authority from our Circuit identifies the elements of an inaccurate reporting

claim under § 1681e(b). In our Circuit, such a claim requires proof that: (1) defendant “failed to

follow reasonable procedures to assure the accuracy of its reports; (2) the [credit] report in

question was, in fact, inaccurate; (3) [plaintiff] suffered injury; and (4) [defendant’s] failure

caused [plaintiff’s] injury.” Wright v. Experian Info. Sol., Inc., 805 F.3d 1232, 1239 (10th Cir.

2015) (quoting Eller v. Trans Union, LLC, 739 F.3d 467, 473 (10th Cir. 2013), cert. denied, 572

U.S. 1101 (2014)).

       The current motion only challenges the pleading sufficiency of this formulation’s first

element, i.e., whether plaintiff adequately pleaded that defendant “failed to follow [the]

reasonable procedures” requirement of a § 1681e(b) claim. See Doc. 23 at 1. According to

defendant’s papers, “[c]ourts routinely h[o]ld that § 1681e(b) does not require CRAs to engage

                                                   6
      Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 7 of 21




in the type of legally complicated analysis Plaintiff’s argument would require.” Doc. 23 at 8.3

Defendant asks the court to find defendant’s procedures reasonable as a matter of law because

“there is no reason why [defendant] could not or should not rely on the furnisher of the debt to

accurately report to it the debt’s status without some allegation that the furnisher was known to

be unreliable or untrustworthy.” Id. Defendant then asserts, “the FCRA does not, as a matter of

law, require CRAs to engage in an individualized and legally complicated review of bankruptcy

dockets and similar legal proceedings to form its own conclusions about a debt’s technical legal

status.” Id. at 2. The FCRA is not a strict liability statute, defendant correctly points out, and

simply pleading an inaccuracy, by itself, cannot sustain a claim under § 1681e. Id. at 8.

        Plaintiff responds that the “reasonableness” component of the reasonable procedures

element presents a jury question and plaintiff merely must plead an inaccuracy to “establish a

prima facie case under § 1681e(b).” Doc. 27 at 3, 9. Plaintiff also asserts—albeit not in her

Petition—that defendant already uses a pre-bankruptcy reporting procedure in the Chapter 7

bankruptcy context, and defendant reasonably could apply that same procedure to Chapter 13

post-bankruptcy reporting. Doc. 27 at 9–14. According to plaintiff, this approach would prevent

inaccuracies like the one alleged in this case—listing two active credit cards as discharged in




3
          Plaintiff’s Petition also alleges defendant has no reasonable means of “prevent[ing] furnishers
from inserting information that contradicts its system.” Doc. 1-1 at 4 ¶ 26. Defendant argues plaintiff
fails to plead any facts supporting a plausible inference “that [defendant] prevents furnishers from
conveying information post-bankruptcy.” Doc. 23 at 8–9, 13–14. Plaintiff’s response doesn’t address
this argument. See Doc. 27. So, the plaintiff may have abandoned its allegation that defendant
“prevent[ed] furnishers from conveying information post-bankruptcy.” Doc. 1-1 at 4 ¶ 26. See Hinsdale
v. City of Liberal, Kan., 19 F. App’x 749, 768–69 (10th Cir. 2001) (affirming district court's dismissal of
plaintiff's equal protection claim after it concluded that plaintiff had abandoned the claim because he had
not addressed it in his memorandum opposing summary judgment); see also C.T. v. Liberal Sch. Dist.,
562 F. Supp. 2d 1324, 1337 (D. Kan. 2008) (concluding that plaintiff had abandoned his retaliation claim
by not responding to defendant’s motion for summary judgment against the claim).

                                                     7
      Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 8 of 21




bankruptcy. Id. at 11 (citing Approval Order Regarding Settlement and Release, White v.

Experian Info. Sols., Inc., No. 05-1070-DOC-MLG (C.D. Cal. Aug. 19, 2008), ECF No. 338).

        The reasonableness requirement adopted in § 1681e(b) generally requires a fact-laden

inquiry. As our Circuit recognized in Wright, “[o]ther circuits applying § 1681e(b) have

recognized the ‘reasonableness of the procedures’ is a fact-dependent inquiry.” Wright, 805 F.3d

at 1239 (citing Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995)).

        This recognition doesn’t mean that a trial is required in every reasonable procedures case,

however. In Wright, for example, the Tenth Circuit affirmed a district court’s decision awarding

summary judgment based on the reasonable procedures element of a § 1681e(b) claim. 805 F.3d

at 1241. As the district court had done, the Circuit held that the “CRAs’ reliance on LexisNexis

to report the tax lien on [plaintiff’s] credit report was reasonable.” Id. So, the Circuit affirmed

“the district court’s determination that the CRAs employed reasonable procedures under §

1681e(b) . . . .” Id.

        Wright’s view of this issue isn’t an outlier. Several sister circuits have recognized that

it’s appropriate, in the right circumstances, to grant summary judgment against a § 1681e(b)

claim based on the reasonable procedures element. See, e.g., Crabill v. Trans Union, LLC, 259

F.3d 662 (7th Cir. 2001). In Crabill, Judge Posner concluded that “reasonableness” in the FCRA

context “cannot be resolved on summary judgment unless the reasonableness or

unreasonableness of the procedures is beyond question.” Id. at 664. But, Judge Posner also

cautioned that “determination of the ‘reasonableness’ of the defendant’s procedures, like other

questions concerning the application of a legal standard to given facts (notably negligence, a

failure to exercise reasonable care), is treated as a factual question even when the underlying

facts are undisputed.” Id. The Third Circuit has expressed a similar view. “[T]he



                                                  8
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 9 of 21




reasonableness of a credit reporting agency’s procedures is ‘normally a question for trial unless

the reasonableness or unreasonableness of the procedures is beyond question.’” Cortez v. Trans

Union, LLC, 617 F.3d 688, 709 (3d Cir. 2010) (quoting Sarver v. Experian Info. Sol., 390 F.3d

969, 971 (7th Cir. 2004)); see also Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151,

1156 (11th Cir. 1991) (determining the reasonableness of procedures “will be a jury question in

the overwhelming majority of cases.”).

       Here, the case hasn’t reached the summary judgment stage. Instead, defendant’s motion

asks the court to enter judgment against the § 1681e(b) claim by holding that defendant’s

procedures are reasonable based on facts alleged in the pleadings—the procedural equivalent of

a motion to dismiss. To be sure, some courts—including this one—have resolved § 1681e(b)

claims at the motion to dismiss stage. But these dismissals all turned on elements other than the

reasonable procedures element. For example, in George v. Chex Systems, Inc., Judge Marten of

our court dismissed a § 1681e(b) claim under Rule 12(b)(6). 16-2450-JTM, 2017 WL 119590, at

*2 (D. Kan. Jan. 12, 2017). But the court dismissed that claim because plaintiff had failed to

allege that his credit report contained an inaccuracy. Id.

       Defendant’s motion here doesn’t direct the court to a single case where a court has

granted judgment on the pleadings based on the reasonable procedures element. Nor has

defendant identified a case granting a Rule 12(b)(6) motion based on this element. This

omission is telling, but it’s not decisive. Twombly and Iqbal still require plaintiff to plead

“factual content that allows the court to draw the reasonable inference that defendant is liable for

the misconduct alleged.” Iqbal, 556 U.S. at 678 (discussing Twombly, 550 U.S. at 556). As

applied here, this requirement obligated plaintiff to plead facts—not just conclusions or




                                                  9
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 10 of 21




rhetorical flourishes—allowing a reasonable jury to find that defendant failed to use reasonable

procedures. The Petition’s allegations on this front are meager.

       In paragraph 26, the Petition alleges that the two Credit Reporting Agency defendants

“have no reasonable means of monitoring or updating accounts that should not be listed as

included in bankruptcy after it sweeps credit reports” following a discharge from bankruptcy.

Doc. 1-1 at 4. Plaintiff also alleges that defendants have no reasonable means to “prevent[]

furnishers from inserting information that contradicts its system for” credit sweeps. Id. These

allegations make for a close call because, in some real sense, they sound like the inadequate

“labels and conclusions” or “a formulaic recitation of the elements” of the claim. Such mantras,

the Supreme Court has emphasized, just won’t do. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). But on the other side of the argument, plaintiff’s factual theory alleges that

defendant applied no “means of monitoring or updating accounts” that a credit report shouldn’t

list. Doc. 1-1 at 4 ¶ 26. Plaintiff’s Response to the motion amplifies her factual theory of the

case. There, she argues that defendant uses a pre-bankruptcy reporting procedure in the Chapter

7 bankruptcy context, defendant reasonably could apply that same procedure to Chapter 13 post-

bankruptcy reporting, and it hasn’t. Doc. 27 at 9–14. Given that this is plaintiff’s factual theory

of the reasonable procedures element of her claim, it’s difficult to identify how much more she

could have alleged.

       By a narrow margin, plaintiff has given “the court reason to believe that this plaintiff has

a reasonable likelihood of mustering factual support” for this element of her § 1681e(b) claim.

Ridge at Red Hawk, LLC, 493 F.3d at 1177. Given these allegations and defendant’s failure to

identify any case granting a motion to dismiss or one for judgment on the pleadings based on the

reasonable procedures element, the court denies defendant’s motion for judgment on the



                                                 10
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 11 of 21




pleadings against Count I’s § 1681e(b) claim. Time will tell whether plaintiff can muster the

requisite factual support to survive summary judgment. For now, though, the court concludes

that plaintiff has discharged her pleading burden.

       B.      Does Plaintiff Sufficiently Plead a Violation of § 1681i for Failing to Use
               Reasonable Procedures in Reinvestigation?

       Next, the court turns to plaintiff’s § 1681i claim alleging defendant used unreasonable

procedures in its reinvestigation. Defendant argues, “Plaintiff has identified nothing

unreasonable about [defendant]’s reinvestigation but instead premises her claim solely on the

continued existence of an inaccuracy in her credit report—a theory of liability not supported by

the FCRA.” Doc. 23 at 15. Defendant argues plaintiff’s Petition can be read to allege

“[defendant] received and processed Plaintiff’s dispute, communicated the dispute to Bank of

Missouri, and ensured that the information in Plaintiff’s credit file was consistent with the Bank

of Missouri’s response.” Id. Defendant argues that this is a reasonable reinvestigation under 15

U.S.C. § 1681i, as a matter of law. Id.

       Plaintiff responds, arguing that defendant essentially “parroted” information when it

marked the two credit cards as being included in the bankruptcy without further investigation and

defendant thus performed an insufficient reinvestigation. Doc. 27 at 14. Plaintiff alleges she

disputed the credit card account information presented on her credit report twice. Doc. 1-1 at 4 ¶

28, 6 ¶ 39. Plaintiff also alleges defendant “responded by contacting the Bank of Missouri to

notify it of Plaintiff’s dispute, in response to which the Bank of Missouri either failed to

acknowledge the disputes or provided [defendant] with false information about [p]laintiff’s

credit cards.” Doc. 23 at 15 (citing Doc. 1-1 at 7, 8 ¶¶ 41, 47). Plaintiff argues that defendant, at

minimum, should have deleted the information if it couldn’t verify it instead of continuing to




                                                 11
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 12 of 21




report the inaccuracy. Doc. 27 at 14. Plaintiff asserts these facts support a plausible finding that

defendant failed to use reasonable procedures in its reinvestigation. The court agrees.

       The court concludes that plaintiff has pleaded a plausible claim under 15 U.S.C. § 1681i

that defendant failed to use “reasonable procedures” in its reinvestigation of the inaccurate

information after plaintiff notified defendant twice of the inaccuracies. “Sections 1681e(b) and

1681i(a) require CRAs to assure the accuracy of their consumer files and reports.” Collins v.

Diversified Consultants Inc., 754 F. App’x 714, 720 (10th Cir. 2018). “‘To prevail on a §

1681i(a) claim . . . plaintiffs must prove essentially the same elements as those for a § 1681e(b)

claim—unreasonable procedures in reinvestigating a report, inaccuracy of the report, injury, and

causation—in addition to proving they informed the CRA about the inaccuracy.’” Id. at 720–21

(quoting Wright, 805 F.3d at 1242).

       “Although § 1681i(a) does not define the term ‘reasonable reinvestigation,’ courts have

consistently held a reasonable reinvestigation requires more than ‘making only a cursory

investigation into the reliability of information that is reported to potential creditors.’” Wright,

805 F.3d at 1242 (quoting Cortez v. Trans Union, LLC, 617 F. 3d 688, 713 (3d Cir. 2010)).

“Judgment as a matter of law, even if appropriate on a § 1681e(b) claim, thus may not be

warranted on a § 1681i(a) claim.” Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir.

1997). “‘[A] credit reporting agency that has been notified of potentially inaccurate information

in a consumer’s credit report is in a very different position than one who has no such notice.’”

Wright, 805 F.3d at 1242 (quoting Henson v. CSC Credit Serv., 29 F.3d 280, 286 (7th Cir. 1994)

(internal quotations and citations omitted)). “‘In short, when one goes from the § 1681e(b)

investigation to the § 1681i(a) re investigation, the likelihood that the cost-benefit analysis will

shift in favor of the consumer increases markedly.’” Id. (quoting Cushman, 115 F.3d at 225).



                                                  12
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 13 of 21




“The question of whether a reinvestigation is reasonable is generally one for the jury, except ‘in

cases where CRAs clearly employ reasonable procedures, the issue may be decided on summary

judgment.’” Pembroke v. Trans Union, LLC, No. 16-CV-03194-CMA-STV, 2017 WL 8897173,

at *8 (D. Colo. Oct. 27, 2017) (quoting Wright, 805 F.3d at 1239).

       “[W]here a CRA is affirmatively on notice that information received from a creditor may

be suspect, it is unreasonable as a matter of law for the agency to simply verify the creditor’s

information through the [automated consumer dispute verification] process without additional

investigation.” Bradshaw v. BAC Home Loans Serv., LP, 816 F. Supp. 2d 1066, 1073–74 (D. Or.

Sept. 27, 2011). “A credit reporting agency cannot rely on the fact that i[t] has established some

procedures, but must prove by a preponderance of the evidence that such procedures are

reasonable to address the specific dispute presented.” Lee v. Security Check, LLC, No. 3:09-cv-

421-J-12TEM, 2010 WL 3075673, at *12 (M.D. Fla. Aug. 5, 2010).

        “The grave responsibility imposed by § 1681i(a) must consist of something more than

merely parroting information received from other sources.” Crane v. Trans Union, LLC, 282 F.

Supp. 2d 311, 317 (E.D. Pa. 2003) (quoting Cushman, 115 F.3d at 225). “Therefore, a

reinvestigation that merely shifts the burden back to the consumer and the credit grantor cannot

fulfill the obligations contemplated by the statute.” Id. The “obligation to conduct a reasonable

investigation may increase the cost and expense to a CRA,” but, “it is the necessary cost

associated with discharging the congressionally mandated duties . . . and, in the majority of

cases, such as this, it passes to the trier of fact to decide whether the CRA fulfilled its

obligations.” Burke v. Experian Info. Sols., Inc., No. 1:10-cv-1064(AJT/TRJ), 2011 WL

1085874, at *7 (E.D. Va. Mar. 18, 2011). In Burke, the court held it could not determine at the

summary judgment stage that the CRA had employed reasonable procedures in its



                                                  13
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 14 of 21




reinvestigation because, in part, “the consumer reports that [the CRA] prepared based on the

responses it did receive from [the furnisher] not only failed to indicate that the [furnisher]

account was disputed but also stated that the account was ‘verified.’” Id. The CRA “refused to

do anything further” in response to the consumer’s letter notifying the CRA of the dispute. Id.

The court thus determined a reasonable fact finder could find the CRA “acted reasonably under

the circumstances” but it also could reach the opposite conclusion. Id. So, summary judgment

wasn’t warranted. Id.

        Unlike the § 1681e(b) claim, the parties supply the court with several cases deciding a

Rule 12(c) motion on a § 1681i claim. For example, the Eastern District of Virginia held that

plaintiff sufficiently had pleaded a claim under this provision by alleging that he reported an

inaccuracy several times and the inaccuracy remained on his credit report. Hintz v. Experian

Info. Sols., Inc., No. 3:10-cv-535-HEH, 2010 WL 4025061, at *6 (E.D. Va. Oct. 13, 2010). It

explained, the “decisive inquiry [when evaluating a § 1681i claim] is whether the defendant

credit bureau could have uncovered the inaccuracy if it had reasonably reinvestigated the

matter.” Id. (quoting DeAndrade v. Trans Union LLC, 523 F.3d 61, 68 (1st Cir. 2008)). Because

plaintiff had alleged that he reported an inaccuracy and it remained on his credit report, the court

found “these allegations are sufficient to state a claim to relief that is plausible.” Id.

        The other cases defendant cites in its Memorandum, see Doc. 23 at 16, don’t support its

argument that the court should hold its reinvestigation practices and procedures reasonable as a

matter of law. The Tenth Circuit, in Wright, analyzed the cost and burden placed on a CRA if it

employed the procedures proposed by plaintiff at the summary judgment stage. Wright, 805

F.3d at 1243. After the court evaluated all the summary judgment evidence, it determined the

CRA’s reinvestigation reasonable for three reasons. Id. at 1242–43. First, plaintiff could not



                                                  14
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 15 of 21




prove that “hiring tax experts at the CRAs to examine” the tax documents at issue would have

produced a different result. Id. Second, the CRA could not contact the IRS, like plaintiff

suggested, because the CRAs never received a release from plaintiff for his tax information. Id.

at 1243–44. And third, a reasonable reinvestigation does not require CRAs to determine the

legal validity of a debt which is a “‘question for a court to resolve.’” Id. at 1245 (quoting

DeAndrade, 523 F.3d at 68). This analysis doesn’t fit the facts that govern this motion.

According to the Petition, defendant could discover the two credit cards were not discharged

after an investigation because it was not listed on the bankruptcy filings (Doc. 1-1 at 4 ¶ 19).

Here, defendant could access the bankruptcy records to verify or investigate the dispute by

plaintiff (Doc. 23 at 5–6 (noting plaintiff’s bankruptcy filings were public record)), unlike

Wright where the CRA couldn’t access plaintiff’s IRS filings without a release. Wright, 805

F.3d at 1243. And here, defendant does not challenge the inaccuracy in plaintiff’s credit report

nor argue that plaintiff is asking it to determine the “legal validity” of the debt. See Doc. 23.

       In Davis v. Equifax Information Services LLC, the court granted summary judgment for a

CRA after discovery showed the CRA had “contacted the original furnisher of information and

forwarded the disputed information to the creditor as required by § 1681i.” 346 F. Supp. 2d

1164, 1175 (N.D. Ala. 2004). The court evaluated the summary judgment facts, which included

admissible evidence establishing the procedures the CRA employed in its investigation. See id.

The procedures included contacting the furnisher of the information and deleting any information

the CRA couldn’t verify. Id. at 1175. But the facts alleged here, which govern the current

analysis, establish that defendant didn’t look to other sources of information or delete the

information after notice by plaintiff. Doc. 27 at 14.




                                                 15
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 16 of 21




       Nor does the analysis in Pembroke v. Trans Union, LLC, apply here. No. 16-CV-03194-

CMA-STV, 2017 WL 8897173 (D. Colo. Oct. 27, 2017). There, the Colorado federal court

granted a motion to dismiss after it determined that plaintiff had failed to plead an inaccuracy

and, instead, “attempt[ed] to mount an improper collateral attack on the underlying debt.” Id. at

*8. The court noted “if the consumer has already litigated the validity of the debt in a judicial

action, he may have a valid claim under the FCRA if the CRA, upon notice of the adjudication of

the debt, continues to improperly report it.” Id. at *7. But here, defendant doesn’t contend that

plaintiff has pleaded no inaccuracy. See Doc. 23.

         Unlike defendant’s cases, plaintiff sufficiently pleads an inaccuracy in her report.

Additionally, plaintiff alleges she notified defendant twice of the inaccuracies in her report. The

inaccuracy in her report and her notifications to defendant plead a plausible claim that defendant

failed to use reasonable procedures in its reinvestigation by continuing to report inaccurate

information. Defendant must show its reinvestigation consisted of more than relying on the

initial source of information after notification by plaintiff. See Crane, 282 F. Supp. 2d at 317.

So, defendant is not entitled to dismissal on these facts. The Petition’s factual allegations and the

reasonable inferences they permit, when viewed in plaintiff’s favor, plead a plausible claim

under 15 U.S.C. § 1681i.

       C.      Has Plaintiff Sufficiently Pleaded Defendant Willfully Violated the FCRA?

       Last, the court considers whether plaintiff sufficiently has pleaded willful violations of

the FCRA. Defendant argues it “cannot have willfully violated § 1681e(b) by simply reporting

the data it received from the Bank of Missouri, because courts have repeatedly found this

reasonable as a matter of law.” Doc. 23 at 17. Plaintiff responds, asserting that the “willfulness”

issue is one that the court cannot resolve at the Rule 12(c) stage (or on a motion to dismiss).



                                                 16
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 17 of 21




Doc. 27 at 20–21. Plaintiff also argues that defendant’s “parroting” information from furnishers

creates a substantial risk to consumers. Id. at 18–20. Defendant does not respond to plaintiff’s

argument that willfulness requires a fact-based analysis best determined by a jury. See Doc. 31.

       The FCRA does not define willful, providing simply that “[a]ny person who willfully

fails to comply with any requirement imposed under this subchapter with respect to any

consumer is liable to that consumer” for additional damages. 15 U.S.C. § 1681n(a). Our Circuit

defines a “‘willful’ violation [as] either an intentional violation or a violation committed by an

agency in reckless disregard of its duties under the FCRA.” Birmingham v. Experian Info. Sols.,

Inc., 633 F.3d 1006, 1009 (10th Cir. 2011) (citing Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47,

57–58 (2007)). The Circuit also explains that “[r]ecklessness is measured by ‘an objective

standard: action entailing an unjustifiably high risk of harm that is either known or so obvious

that it should be known.’” Id. (quoting Safeco, 551 U.S. at 68). “‘[A] company subject to FCRA

does not act in reckless disregard of it unless the action is not only a violation under a reasonable

reading of the statute’s terms, but shows that the company ran a risk of violating the law

substantially greater than the risk associated with a reading that was merely careless.’” Id.

(quoting Safeco, 551 U.S. at 69); see also Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173,

1183–84 (10th Cir. 2013) (affirming decision granting summary judgment against willful

violation claim after the plaintiff failed to introduce evidence showing defendant’s delay in

removing the inaccurate information was caused by recklessness). But see Burns v. Trans

Union, LLC, No. 4:18-03120-MGL, 2019 WL 3890833, at *3 (D.S.C. Aug. 19, 2019) (“As a

consumer, [plaintiff] is unable to plead [furnisher]’s specific errors during their internal

investigation without discovery.”) (citing Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1313

(11th Cir. 2018)). The District of South Carolina reasoned that requiring plaintiffs to plead



                                                 17
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 18 of 21




specific instances or errors during an investigation created too high a burden “in light of the

limited information available to [plaintiff] at this stage of litigation.” Id. at *4.4

        The court does not view these authorities as inconsistent with the pleading duties

imposed in Twombly and Iqbal. “A defendant’s willfulness must be adequately pled in the

complaint for a plaintiff to sustain her cause of action.” Rawlings v. ADS Alliance Data Sys.,

Inc., No. 2:15-cv-04051-NKL, 2015 WL 3866885, at *5 (W.D. Mo. June 23, 2015).

“‘[A]ssertions that [a defendant] was aware of the FCRA, but failed to comply with its

requirements, are sufficient to support an allegation of willfulness and to avoid dismissal.’” Id.

(quoting Miller v. Quest Diagnostics, 2:14-CV-04278-SRB, 85 F. Supp. 3d 1058, 1059–61

(W.D. Mo. Jan. 28, 2015)); see also In re TJX Co., Inc., No. 07-md-1853-KHV, 2008 WL

2020375, at *2 (D. Kan. May 9, 2008) (denying defendant’s motion to dismiss willfulness claim

because “complaint alleges that defendants recognized their statutory duty to limit the

information which appeared on customer receipts, but intentionally ignored that duty and refused

to take steps to comply with [Fair and Accurate Credit Transactions Act] regulations.”). “Since

they frequently involve facts beyond the pleadings, issues of willfulness often cannot be resolved

at the motion to dismiss stage.” Lavery v. RadioShack Corp., No. 13-cv-05818, 2014 WL

2819037, at *2 (N.D. Ill. June 23, 2014).

        i.      Willful Violation of § 1681e’s Maximum Possible Accuracy Requirement

        Defendant argues, as a matter of law, that plaintiff cannot establish a willful violation of

§ 1681e because defendant merely reported information provided by Bank of Missouri about


4
         See also Tillman v. Equifax Info. Servs., LLC, No. 19-12860, 2020 WL 249004, at *4 (E.D. Mich.
Jan. 16, 2020) (“[T]he plaintiff is not required at the pleading stage to recite an exhaustive inventory of
information overlooked or a litany of steps not taken by the defendant during its investigation. Such a
requirement would hold plaintiffs to an impossible standard of pleading, since information about the
conduct of the investigation is at this stage of the case exclusively within the knowledge of the
defendant.”).

                                                    18
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 19 of 21




plaintiff’s two credit cards. Doc. 23 at 17. It argues courts have found accurately reporting

information from furnishers is “reasonable” without prior notice of systematic issues or

inaccuracies and, so, plaintiff is required to plead additional facts supporting a willfulness

violation. See id.

       Plaintiff responds that defendant’s failure to employ procedures similar to White showed

a “willful disregard of reasonable procedures to ensure maximum possible accuracy.” Doc. 27 at

10 (citing Safeco Ins. Co., 551 U.S. 47). Since defendant already employs procedures in Chapter

7 pre-petition debts that could have prevented plaintiff’s inaccurate credit report, plaintiff

contends it was reckless not to employ those procedures for plaintiff’s Chapter 13 post-petition

debts. See id.

       At this stage, the court may infer defendant’s inaccurate reporting resulted from willful or

reckless disregard of FCRA’s requirements. See Birmingham, 633 F.3d at 1009. And, the court

may infer from the Petition’s allegations—construed in plaintiff’s favor—that defendant relied

upon procedures it knew or should have known presented an undue risk of inaccuracies because

it already employed additional procedures and protections for Chapter 7 pre-petition debts under

White because of similar risks. The court thus denies defendant’s motion on the § 1681e

willfulness violation.

       ii.       Willful Violation of § 1681i’s Reasonable Reinvestigation Requirement

       Defendant argues it “cannot have willfully violated the FCRA” because it is “not required

to engage in an individualized and legally complicated review of bankruptcy dockets and similar

legal proceedings to form its own conclusions about the debt’s technical legal status.” Doc. 23 at

17. Plaintiff responds that her bankruptcy attorney notified defendant of the inaccuracy (see

Doc. 1-1 at 4 ¶ 28) and “[defendant] failed to give this correspondence the credit it was due.”



                                                 19
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 20 of 21




Doc. 27 at 19. Plaintiff alleges, “[a]t a minimum [defendant] should have deleted the accounts,

but it also failed to do that.” Id. Plaintiff argues “[t]here can be no excuse for ignoring a dispute

which included information taken directly from Plaintiff’s bankruptcy and supplied by Plaintiff’s

bankruptcy attorney.” Id. at 18. Instead, plaintiff alleges defendant “engaged in the practice of

parroting its information furnisher, a practice which leads to an unjustifiably high risk of harm

that [defendant] is well aware of.” Id. Defendant does not dispute that plaintiff alleges she

notified defendant of the inaccuracy in her credit report. Nor does defendant deny plaintiff

alleges that defendant relied solely on Bank of Missouri’s reporting even after the notice by

plaintiff’s bankruptcy attorney. Instead, defendant simply argues that such conduct cannot

constitute unreasonable reinvestigation measures. See Doc. 23.

       “[O]nce a claimed inaccuracy is pinpointed, a consumer reporting agency conducting

further investigation incurs only the cost of reinvestigating that one piece of disputed

information.” Cushman, 115 F.3d at 225. “[T]he caselaw is clear that a reporting agency does

not act reasonably under the FCRA by deferring entirely to another source of information. The

grave responsibility imposed by [the FCRA] must consist of something more than merely

parroting information received from other sources.” Centuori v. Experian Info. Sols., Inc., 431 F.

Supp. 2d 1002, 1008 (D. Ariz. 2006). Once a consumer disputes a reporting, a CRA must look

beyond the information from the creditor to meet its statutory duties under § 1681i. See Dixon-

Rollins v. Experian Info. Sols., Inc., 753 F. Supp. 2d 452, 459 (E.D. Pa. Sept. 23, 2010) (“[T]he

Third Circuit recently confirmed that a reasonable reinvestigation ‘must mean more than simply .

. . making only a cursory investigation into the reliability of information that is reported to

potential creditors.’”) (quoting Cortez, 617 F.3d at 713). “A reasonable jury could find that a

knowing violation of the FCRA was the result of defendants’ ‘parroting information received



                                                 20
     Case 2:19-cv-02644-DDC-KGG Document 62 Filed 11/19/20 Page 21 of 21




from other sources.’” Campbell v. Chase Manhattan Bank, USA, N.A., No. 02-3489(JWB), 2005

WL 1514221, at *16 (D.N.J. June 27, 2005), reconsidered on other grounds, 2005 WL 1924669

(D.N.J. Aug. 10, 2005).

       At this stage, plaintiff sufficiently pleads a willfulness violation of § 1681i because she

alleges she notified defendant of the inaccuracy and defendant continued inaccurately reporting

the two credit cards as discharged. Taking all the facts pleaded as true, as it must, the court holds

plaintiff has pleaded sufficiently that defendant willfully violated § 1681i when it relied solely on

Bank of Missouri’s report even after notice from plaintiff it was inaccurate. The court thus

denies defendant’s motion to dismiss the willfulness violation of § 1681i.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s Motion for

Judgment on the Pleadings (Doc. 22) is denied.

       IT IS SO ORDERED.

       Dated this 18th day of November, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 21
